DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is responsive to the amendments made October 27, 2020.  
3. For the instant application, the application contains claims directed to the following patentably distinct species shown in next Paragraph. A restriction set forth leading to elect one of the three species for expediting the prosecution of the instant application. 
Election/Restrictions
4. Restriction to one of the following inventions (or groups) is required under 35 U.S.C. $ 121:
Claims 26-41 are directed toward, wherein the first CPU ID information can be changed by a hypervisor to provide incorrect information to a requesting process and the second CPU ID information cannot be changed by the hypervisor, classified as CPC G06F12/0868 – data transfer between cache memory and other subsystems, e.g. storage devices or host systems
Claims 42-45 are directed toward, communicate the second CPU ID information to the first processor, classified as CPC G06F12/1081 – for peripheral access to main memory, e.g. direct memory access [DMA], under the implementation of a machine readable medium;
Claims 46-50 are directed toward, wherein the first CPU ID information can be changed by a hypervisor to provide incorrect information to a requesting process and the second CPU ID information cannot be changed by the hypervisor, classified as CPC G06F12/0842 – a hypervisor to a requesting process and the second CPU ID information cannot be changed by the hypervisor, and wherein the second information can differ from the first information, under the implementation of a system; and
Claims 51-55 are directed toward, information can be spoofed by a hypervisor to provide incorrect information to a requesting process classified as CPC G06F12/1408 – protection against unauthorised use of memory {or access to memory}, {by using cryptography, under the implementation of a system;

The inventions are distinct, each from the other, at least as the subject matters recited in the claim texts of the of different systems under a same category of system dedicated to processing search results in different areas, classified under different CPC class/subclasses and, further because of the following reasons:

The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.

These inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner, if restriction is not required because the inventions have acquired a separate status in the art in view of their applications are different subject matters among each and every claim in the set of claims 26-5 that requires searching differently and separately for every and each claim separately, regardless whether the claims are in the same category of system implemented into two distinct systems. In general practice, the Examiner examines about 6 to 7 claims of different subject matters in one category of invention and applies the same rationale to additional two set of claims of different categories of invention. Accordingly, the burden for examining instant application requires about many times of efforts on examining a typical application. The inventions, respectively implemented as different systems, each requires a different field of search (See MPEP § 808.02), restriction for examination purposes as indicated is proper. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Contact Information
5. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status 

KUEN S LU /Kuen S Lu/
Patent Examiner
 
Art Unit 2156 
March 11, 2021